DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 5/31/2021 is acknowledged.  Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler (U.S. Publication No. 2007/0078501) in view of Altshuler (U.S. Publication No. 2007/0255355) hereby referred to as Altshuler(2).  

In regards to Claims 5 and 9, a light emitting device and method of cosmetically treating skin tissue (Para 2-3, “The present invention is directed generally to systems and methods for phototreatment in which adjuvant substances are used for cooling or topical applications. [0003] There exists a variety of conditions that are treatable using phototreatments of tissue (e.g., phototherapeutic and photocosmetic treatments).  Such phototreatments include light-based hair removal, treatment of various skin lesions (including pigmented and vascular lesions as well as acne), tattoo removal, facial skin improvement, fat and cellulite treatment, scar removal, and skin rejuvenation (including wrinkle reduction and improvement of tone and texture), odor redaction, acne treatment to name a few.”); the light emitting device having a housing (Fig 9, Fig 10); the housing having a cavity (Fig.10 #1034); the cavity being open on one end, a plurality depending side walls beginning at the open end and extending to a closed bottom wall, wherein the closed bottom wall includes a light source which projects light from the closed bottom wall to and out the open end (Fig. 10 #1034– cavity, #1026 – diode laser, Para 144 “By way of example, with reference to FIG. 9 and FIG. 10, an exemplary handpiece 924 of a photocosmetic device according to one embodiment of the invention includes a light source 1026, e.g., a diode laser or LED or lamp”); a solid transparent member mounted within the cavity, the member having two opposed faces and a plurality of side walls joining the two opposed faces; the member being positioned in the cavity distally of the light source (Fig.10 - #1036, Para 145, “The exemplary handpiece 924 further includes an optics assembly 1034 having an optical transmissive element 1036, for example, a sapphire window, that receives radiation emitted by the laser through an input surface, and delivers the radiation through an output surface to a portion of a patient, for example, a patient's skin.  The input surface of the transmissive element is typically located at close proximity of the laser without having direct contact therewith (in some embodiments, the input surface can have direct contact with the light source).  Further, the transmissive element is preferably in thermal contact with the heat sink 1032, and is formed of a thermally conductive material that allows removing heat from a portion of a 
Altshuler fails to teach a vacuum source, the vacuum source being operatively connected to one or more formed openings in the cavity; the vacuum source, when activated, drawing skin tissue into the cavity to the extent that the skin tissue contacts the cooled solid transparent member.

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Phototreatment Device as taught by Altshuler, a vacuum source, the vacuum source being operatively connected to one or more formed openings in the cavity; the vacuum source, when activated, drawing skin tissue into the cavity to the extent that the skin tissue contacts the cooled solid transparent member as taught by Altshuler(2), since such a modification would 

In regards to Claim 6, Altshuler in view of Altshuler(2) teaches wherein the light source is one or more arrays of laser diodes (Fig. 10 #1026 – diode laser, Para 144 “By way of example, with reference to FIG. 9 and FIG. 10, an exemplary handpiece 924 of a photocosmetic device according to one embodiment of the invention includes a light source 1026, e.g., a diode laser or LED or lamp.”).

In regards to Claim 7, Altshuler in view of Altshuler(2) teaches wherein the cooling source is a cooled fluid, the collar including passages through which the cooled fluid enters and leaves the collar (Figs 9 and 12, Para 155).

In regards to Claim 8, Altshuler in view of Altshuler(2) teaches wherein the cooling source is a thermoelectric cooling device, the thermoelectric cooling device being mounted between the solid transparent member and the surrounding collar, further comprising one or more passages in the collar through which cooling fluid enters and leaves the collar (Para 151, 159 “Referring to FIG. 12 and FIG. 13, the cartridge 1238 can be inserted into the hollow tubular housing 1233 and pushed forward to fully engage with the heat sink.  As shown in FIG. 12, as the cartridge is pushed forward, an edge 1233a of the tubular housing 1233 pushes back on the annular sealing ring 1250, thereby causing the membrane seal 1242 to tear and to move towards the annular sealing ring 1250.  The tearing of the membrane seal 1242 exposes a surface of the ice, or other phase change material stored in the cartridge, initially covered by the membrane seal.  Upon full engagement of the cartridge with the heat sink (FIG. 13), this exposed surface will be in thermal contact with a back surface of the heat sink block 1232 to allow heat 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792